DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.  

Claims 1, 4, 11, and 14 have been amended, and 
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 12

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1-10, claim 1 recites the limitation "by the processor of a payment card system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The is a processor in line 3-4 which is the antecedent basis for the processor in lines 11, 13, 15, 19, and 28, not the processor of a payment card system.  Or are they all supposed to be the same processor.  It is unclear if there are one (1) or two (2) distinct processors.   
Claims 2-10 depend from claim 1 discussed above and do not cure its deficiencies.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bender et al. (US Patent Application Publication No. 2012/0278177 A1 – hereinafter Bender) and further in view of Feng et al. (US Patent Application Publication No. 2010/0262456 A1 – hereinafter Feng) and further in view of Wofford et al. (US Patent Application Publication No. 2012/0166271 A1 – hereinafter Wofford).  
Claims 1 and 11:
Bender teaches; a method and a system for making a targeted offer to an audience of a second plurality of entities comprising: (Paragraph 0010 – “Systems, methods and computer program products are provided. In the detailed description herein,”) 
retrieving, by the processor of a payment card system, from one or more financial transaction databases of a payment card system, a first set of information including activities and characteristics attributable to a first plurality of entities, wherein the first set of information comprises financial transactions and geographic or demographic information from payment card transaction data; (See at least paragraphs 0014, 0017, 0018, 0020, and 0049.  The target consumer/user (“First customer” taught by Bender”) may be joined with the other data, which means it may not be joined.  Hence the data cohort data may be separate from the target set of information of the target 
determin(ing), by the processor, behavioral variable information of the first plurality of entities; (See at least paragraphs 0020 and 0049.  The target consumer/user (“First customer” taught by Bender”) may be joined with the other data, which means it may not be joined.  Hence the data cohort data may be separate from the target set of information of the target consumer and therefore you have two sets of data, the first set of data is the set of information which is the consumer cohort data, the second of data is the target consumer(s) which is matched against the cohort data.)
extract(ing), by the processor, an intent of the first plurality of entities from the behavioral variable information; (See at least paragraphs 0012, 0022, and 0034 where purchase history and locations can be used to predict future purchases at specific locations and in at least paragraph 0017 where transaction history is behavior and paragraph 0019 where social networking behavior is analyzed and paragraphs 0025-0029 where intention is produced in trends and deriving data (step 104).
generat(ing), by the processor, a plurality of interaction  associations  based  on (a) at least one of selected activities criteria and selected characteristics criteria from the first set of information and (b) the behavioral  variable  information  and the intent of the first plurality of entities; (See at least 
deriv(ing), by the processor, audiences of the second plurality of entities from one of the plurality of interaction associations …; (See at least paragraph 0019 where data from “third party data sources' such as customer credit scores would be considered from the perspective of the customer credit scores data transfer to be conveying data to third party) to enable the third party (where the third party in this instance would be party maintaining the internal data) to identify a second set of information including activities and characteristics attributable to a second plurality of entities (at least paragraph 0020 where the target consumers data set is built and compared to the Cohort data).)
generat(ing) prediction rules containing one or more of the interaction associations for predicting a target audience, wherein the target audience is a dependent variable and the one or more interaction associations are an independent variable for the prediction rules generation; (See at least paragraphs 0019 and 0020 where data is mined to build the information database on the consumer cohort data (first set) and the potential consumers (target audience – dependent variable) and paragraphs 0012, 0022, and 0034 the interactions which and the independent variables.)
defin(ing) a format for the prediction rules that is conveyable via the payment card system to a third party web-based social network or API vendor; (Bender teaches communication with a third party in at least paragraph 0019, further Bender teaches the process may be integrated/performed by a third-party in at least paragraphs 0009 and 0018, hence if the process is performed by a third party, communication must be accomplished and the appropriate communication format must be developed and used).  
conveying to the third party, by the processor … …, the prediction rules configured to enable the third party to identify a second set of information including activities and characteristics attributable to the second plurality of entities. (Bender teaches communication with a third party in at least paragraph 0019, further Bender teaches the process may be integrated/performed by a third-party in at least paragraphs 0009 and 0018, hence if the process is performed by a third party, communication must be accomplished and the appropriate communication format must be developed and used).  

Feng teaches using machine learning in interaction associations in Deep Targeting Advertisement Based on Social Behaviors in at least paragraphs 0047 and 0048.   
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the segmentation method taught by Bender by using machine learning as taught by Feng in order to allow for the most accurate segmentation into the best groups possible for a user’s goal, hence improving the effectiveness of the targeted advertising.  
Bender teaches communicating with web-based social networking systems and third parties, but does not appear to explicitly specify the defined format of the social network or API.  
Wofford teaches communicating in the format of a social networking system in at least paragraph 0051.   
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the communication taught by Bender by using the format of social networking as taught by Wofford in order to communicating in the best method to reach the customer, hence improving the effectiveness of the targeted advertising.  

Claims 2 and 12:
Bender teaches “wherein the plurality of interaction associations predict behavior and intent in the second plurality of entities” in at least paragraph 0017 where transaction history is behavior and paragraph 0019 where social networking behavior is analyzed and paragraphs 0025-0029 where intention is produced in trends and deriving data (step 104) and Bender teaches mining of consumer behavior information (at least the abstract) and teaches conveying to a third party one or more interaction associations (at least paragraph 0019 where data from “third party data sources' such as customer credit scores would be considered from the perspective of the customer credit scores data transfer to be conveying data to third party) to enable the third party (where the third party in this instance would be party maintaining the internal data) to identify a second set of information Including activities and characteristics attributable to a second plurality of entities (at least paragraph 0020), the second set of Information having matching activities and characteristics to the activities and characteristics of the interaction associations (at least paragraphs 0023 and 0024), and the second plurality of entities having a propensity to carry out certain activities based on the activities criteria and/or characteristics criteria used In forming the interaction associations (at least paragraphs 0012 and 0022 where purchase history and locations can be used to predict future purchases at specific locations), to enable a targeted offer to be made to an audience of the second plurality of entities (at least Claim 4 - “… selecting a strategy 
Claims 3 and 13:
Bender teaches “wherein the selected characteristics criteria of each of the plurality of interaction associations is based on characteristics attributable to each of the entities included in each of the interaction associations” in at least paragraph 0018 where the data is detailed for each consumer including “… customer's age, gender, ZIP, ZIP+4, customers who have purchased a specific product, customers identified as reaching a certain level in a sales cycle, customers who have made purchases through a particular sales channel, customers who have responded to marketing campaigns based on specific offer types.”
Claims 4 and 14:
Bender teaches “wherein the target audience is a dependent  variable and the one or more interaction associations are the independent variable for the prediction rule generation, wherein the prediction rules are configured to, when executed by the processor;” 
match activities and characteristics of the second set information to the activities and characteristics of one of the plurality of interaction associations; (See at least paragraphs 0023 and 0024 where the second set of information having matching activities and characteristics to the activities and characteristics of the interaction associations and at least paragraphs 0012, 0022, and 0034 where purchase history and locations can be used to predict future purchases at specific locations and “…and one or more consumer data cohort attribute may be determined to estimate or approximate 
predict behavior and intent of the second plurality of entities to carry out certain activities based on (a) the activities criteria and characteristics criteria and (b) the behavioral variable information and the intent of the first plurality of entities used in forming the interaction associations, thus yielding predicted behavior and intent; and (see at least paragraphs 0012, 0022, and 0034 where purchase history and locations can be used to predict future purchases at specific locations and “…and one or more consumer data cohort attribute may be determined to estimate or approximate this information so as to identify that a customer may have a higher likelihood of responding favorably to a particular ad/offer.”  Having a “higher likelihood of responding favorably to a particular ad/offer” is predicting the behavior and intent of responding to an ad.)  
present the targeted offer to the audience of the second plurality of entities based on the predicted behavior and intent of the second plurality of entities. (See at least Claim 4 - “… selecting a strategy to interact with the first consumer based upon the consumer data cohort attribute”, paragraphs 0036 and 0044 where “targeted marketing” is discussed and paragraphs 0044-0045 where offers to consumers are discussed based on predicted behavior and/or intent in paragraph 0012, 0022, and 0034.)in at least paragraph 0018 where the data is detailed for each consumer including “… customer's age, gender, ZIP, ZIP+4, customers who have purchased a specific product, customers identified as reaching a certain level in a sales cycle, customers who have made purchases through a particular sales channel, customers who have responded to marketing campaigns based on specific offer types.”
Claims 5 and 15:
Bender teaches “wherein the audience is within a social network” in at least paragraphs 0008-0019.
Claims 6 and 16:
Bender teaches “wherein the second plurality of entities comprise social network users” in at least paragraphs 0018-0019.
Claims 7 and 17:
Bender teaches “wherein the social network has contact information for entities in the second plurality of entities” in at least paragraphs 0018-0019.
Claims 8 and 18:
Bender teaches “wherein the third party is a social network” in at least paragraphs 0018-0019.
Claims 9 and 19:
Bender teaches
defin(ing) the format for the prediction rules that is conveyable to the social network; and (Bender teaches communication with a third party in at least paragraph 0019, further Bender teaches the process may be integrated/performed by a third-party in at least paragraphs 0009 and 0018, hence if the process is performed by a third party, communication must be accomplished and the appropriate communication format must be developed and used).  
convey(ing) t to the social network, by the processor and using the defined format, the prediction rules configured to enable the social network to .

Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bender and further in view of Feng and further in view of Wofford and further in view of Gorenstein (US Patent Application Publication No. 2003/0009369 A1 – hereinafter Gorenstein).  
Claims 10 and 20:
The combination of Bender, Feng, and Wofford teaches all the limitations of claims 1 and 11 above.  

Gorenstein teaches the conventional segmentation analysis of CHAID in at least paragraph 0017.   
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the segmentation method taught by Bender by using the conventional segmentation analysis of CHAID as taught by Gorenstein in order to allow for segmenting the population into the best groups possible for a user’s goal, hence improving the effectiveness of the targeted advertising.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Response to Arguments

Applicant argued the 101 was improper and applicant’s arguments are persuasive.  The 101 rejection has been removed.
 
All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael W Schmucker/
Primary Examiner, Art Unit 3681